



Exhibit 10.9.1


AMENDMENT TO THE MARRIOTT INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION
PLAN, EFFECTIVE JANUARY 1, 2010

--------------------------------------------------------------------------------

RESOLUTION OF
THE EXECUTIVE VICE PRESIDENT, GLOBAL HUMAN RESOURCES
OF MARRIOTT INTERNATIONAL, INC.


WHEREAS, Marriott International, Inc. (“Marriott”) maintains the Marriott
International, Inc. Executive Deferred Compensation Plan (the “Plan”); and


WHEREAS, under Section 7.3 of the Plan, the Board of Directors (“Board”) may
amend the Plan from time to time; and


WHEREAS, on August 6, 2009, the Board authorized the Executive Vice President,
Global Human Resources to amend the Plan from time to time as he deems necessary
or advisable, provided that no such amendment materially increases the cost to
Marriott of maintaining the Plan; and


WHEREAS, the Executive Vice President, Global Human Resources now finds it
advisable and appropriate to clarify the current meaning of the Plan, consistent
with its current and past operation, regarding the administration of deferral
elections;


NOW THEREFORE, BE IT HEREBY


RESOLVED that, effective January 1, 2010, Section 2.2 shall read as follows (new
language is double-underlined):




2.2    Elections
(a)    Each Participant (other than a Participant under subsections 1.20(e))
shall have the option each calendar year to designate in an Election, in the
form prescribed in Section 2.3, a percentage (the "Deferral Percentage"),
specified in multiples of one percent (1%), of such Participant's Compensation
for the pertinent Election Year, to be credited to the Deferred Compensation
Reserve; provided, however, that the Administrator shall have the right to
approve or disapprove such Election by any Participant, in whole or in part, in
the sole discretion of the Administrator on or before the last day the
Participant is permitted to make such Election under Code section 409A(a)(4) and
the regulations thereunder. The Administrator shall, in its discretion,
establish a maximum Deferral Percentage for the Compensation with respect to
which a Participant may make an Election for the Election Year (including LTCI
Compensation, subject to the election requirements in (b) below). In accordance
with procedures established by the Administrator, a Participant may make a
separate election under this Section 2.2(a) with respect to regular pay and to
bonus.
(b)    In accordance with procedures prescribed by the Administrator, Elections
described in Section 2.2(a) shall be made on or before the last day of the
calendar year immediately preceding the Election Year, or such other earlier
date as designated by the Administrator, provided such date precedes any service
period during which the Participant performs the services for which such
Compensation is payable absent the Election; provided, further, that an Election
to have a portion or all of a Participant’s LTCI Compensation or annual bonus
Compensation for an Election Year credited to the Deferred Compensation Reserve
shall be made on or before (i)  the last business day of the Fiscal Year
immediately preceding the first Fiscal Year in which the Participant performs
services for which such LTCI





--------------------------------------------------------------------------------





Compensation or annual bonus Compensation is payable absent the Election, or
(ii) such later date as may be designated by the Administrator that satisfies
the election rules for performance-based compensation under Code section
409A(a)(4)(B)(iii).
Notwithstanding the preceding paragraph, in accordance with procedures
prescribed by the Administrator, and except for Employees hired by the Company
before January 1, 2001, an Employee who becomes a Participant on March 1 as
defined in Section 1.20(a) may make an Election (except with respect to LTCI
Compensation) during the Election Year in which he becomes newly eligible to
participant in the Plan, provided that (i) such Election is made within thirty
(30) days of the date that the Participant becomes newly eligible to participate
in the Plan, and (ii) provided that, (A) except for annual bonus Compensation,
such Election is made before the commencement of any service period during which
the participant performs services for which such Compensation is payable absent
the Election, and, (B) with respect to annual bonus Compensation for the
Election Year, such Election applies to no more than an amount equal to the
total amount of such annual bonus Compensation multiplied by the ratio (rounded
down to the nearest whole percentage) of the number of days remaining in the
Election Year after the Election over the total number of days in the Election
Year. For purposes of this paragraph, an Employee shall be treated as “newly
eligible” to participate in the Plan if he became a Participant on March 1 of an
Election Year and was not eligible to accrue credits in his Account (other than
earnings on amounts previously credited) or in any other plan or arrangement of
deferred compensation sponsored by the Company (other than a retirement plan
qualified under Code section 401(a)) at any time during the two calendar years
immediately preceding such Election Year.
Notwithstanding anything to the contrary in this Section 2.2(b), effective
January 1, 2005, with respect to Deferred Compensation subject to Code section
409A relating all or in part to services performed on or before December 31,
2005, an Election may be made any time on or before March 15, 2005; provided
that on or before the date of such Election the subject Deferred Compensation
has not been paid or become payable to the Participant. Late Elections shall be
invalid.
(c)    Except as provided in Article IV, in accordance with procedures
prescribed by the Administrator, an Election shall be irrevocable on or before
the last day of the period during which such Election may be made pursuant to
Section 2.2(b) with respect to all Compensation payable for an Election Year
that is subject to the Election. A Participant’s Election made for an Election
Year shall remain in effect for all subsequent Election Years unless the
Participant notifies the Administrator, in accordance with procedures specified
by the Administrator, of such Participant’s desire to modify his or her
Election.
(d)    If an Employee or Non-Employee Director is a Participant for an Election
Year and incurs a Separation from Service, upon the subsequent Reinstatement of
such Employee or Non-Employee Director within the same Election Year, the
Employee or Non-Employee Director shall immediately be reinstated as a
Participant and shall be subject to the same deferral Elections as were in
effect immediately prior to such Employee’s or Non-Employee Director’s
Separation from Service.
(e)    Notwithstanding the foregoing provisions of this Section 2.2, upon the
Participant taking a hardship distribution from the Retirement Savings Plan, any
Election under this Section shall immediately cease to have effect for the
remainder of the Election Year, and the Participant shall remain ineligible to
participate in the Plan until the following Election Year or, if later, the
first Election Year which commences after the last day of the six-month period
following the date the hardship distribution was taken from the Retirement
Savings Plan.





--------------------------------------------------------------------------------







* * * *






By:    
____________________________________        ______________________
David A. Rodriguez                        Date
Executive Vice President, Global Human Resources


MARRIOTT INTERNATIONAL, INC.





